Citation Nr: 0310289	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1999, 
wherein the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) determined that a 
previously-denied claim of entitlement to service connection 
for a lumbar spine disability had not been reopened.  In 
April 2002, the Board held that the claim had been reopened, 
and thereafter sought additional development of the record by 
means of memoranda.  The case is again before the Board for 
appellate consideration.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the St. Petersburg RO, in September 
2001.


REMAND

As noted above, the Board has undertaken additional 
development of the veteran's claim, and in particular has 
obtained VA examination of the veteran with regard to the 
possible etiology of his current lumbar spine disability; the 
evidence associated with the veteran's claims folder pursuant 
to the Board's development includes the report of a VA June 
2002 examination, and an August 2002 addendum thereto.  
Inasmuch as this evidence has not been considered by the RO, 
and no waiver of such consideration is of record, the case 
must be returned to the RO for readjudication.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to December 2000, when the 
Statement of the Case was issued, and 
determine whether service connection for 
a lumbar spine disability can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference as to the ultimate 
disposition of this claim should be made.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




